Case 2:19-cv-04315-FB-RLM Document 41 Filed 10/09/20 Page 1 of 2 PageID #: 354
ROANNE L. MANN                                DATE: October 9, 2020
UNITED STATES MAGISTRATE JUDGE                START: 11:00 a.m.
                                              END:     2:00 p.m.

DOCKET NO:          19-cv-4315 (FB)
CASE: Scelsi v. Habberstad Motorsport, Inc., et. al.


G INITIAL CONFERENCE                                 G   OTHER/CHEEKS HEARING
G DISCOVERY CONFERENCE                               G   FINAL/PRETRIAL CONFERENCE
G SETTLEMENT CONFERENCE                              X   TELEPHONE CONFERENCE
X MOTION HEARING                                     G   INFANT COMPROMISE HEARING

PLAINTIFF
                                                                 ATTORNEY
                                                  Daniel Grossman, Rachel Nicotra




DEFENDANT
                                                                    ATTORNEY
                                                  Ryan Eden

G   FACT DISCOVERY TO BE COMPLETED BY
G    SETTLEMENT CONFERENCE SCHEDULED FOR
G    JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY ____________________
G    PL. TO SERVE DEF. BY:__________ DEF. TO SERVE PL. BY:____________

RULINGS:      PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

Rulings made on the record granting in part [34], [37] plaintiff's motions to compel. Although the
Court's 8/27/20 M&O did not require defendants, who produced additional documents in response
to that ruling, to provide a statement regarding their search for responsive documents, the Court
has concerns regarding the adequacy of defendants’ search for ESI and documents, in light of
documents that plaintiff has demonstrated were not produced. By October 23, 2020, the parties
must confer further on the methodology of defendants’ search and engage in an interactive process
to ensure that any further search cures defendants’ incomplete production; the parties must also
meet and confer regarding plaintiff’s most recent set of (13) interrogatories.

Defendants concede that they have waived the attorney-client privilege as to compliance with NY
Labor Law by asserting an advice-of-counsel defense. Nevertheless, Mr. McCarthy asserted the
privilege in response to questioning on that subject at his deposition. Therefore, Mr. McCarthy
must be produced for a reopened deposition, and may be examined in connection with defendants'
NYLL compliance, including communications with counsel and/or Frank King on that issue, and
about any other documents that were not produced by defendants until after his first deposition
session. The continued deposition should await any further document production about which Mr.
McCarthy may be questioned. Plaintiff’s request to produce Ms. Murray is denied without
prejudice.
Case 2:19-cv-04315-FB-RLM Document 41 Filed 10/09/20 Page 2 of 2 PageID #: 355
The Court finds that defendants have not waived attorney-client privilege with regard to the failure
to accommodate claim, as counsel confirms that they have not asserted an advice of counsel
defense. Along with their joint status report due by October 23, 2020, the parties must file a
proposed stipulation regarding defendants’ disclaimer of an advice of counsel defense. The Court
denies plaintiff’s request for attorney-client communications regarding insurance coverage.
